
	
		II
		112th CONGRESS
		1st Session
		S. 1806
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mrs. Boxer (for herself,
			 Mr. Begich, and Mr. Merkley) introduced the following bill; which
			 was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate overpayments of tax as contributions to the homeless
		  veterans assistance fund.
	
	
		1.Designation of contributions
			 to the homeless veterans assistance fund
			(a)In
			 GeneralSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
				
					IXContributions to
				the homeless veterans assistance fund
						
							Sec. 6098. Contributions to the homeless veterans assistance
				  fund.
						
						6098.Contributions
				to the homeless veterans assistance fund
							(a)In
				generalEvery individual,
				with respect to the taxpayer’s return for the taxable year of the tax imposed
				by chapter 1, may designate that a specified portion (not less than $1) of any
				overpayment of tax shall be paid over to the Homeless Veterans Assistance Fund
				in accordance with the provisions of section 9512.
							(b)Manner and Time
				of DesignationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after such time of filing) specified in regulations prescribed by the
				Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer's signature.(c)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United
				States.
								.
			(b)Homeless
			 Veterans Assistance FundSubchapter A of chapter 98 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					9512.Homeless
				Veterans Assistance Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Homeless Veterans Assistance
				Fund, consisting of such amounts as may be appropriated or credited to
				such fund as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the Homeless Veterans
				Assistance Fund amounts equivalent to the amounts designated under section
				6098.
						(c)Expenditures
							(1)In
				generalAmounts in the Homeless Veterans Assistance Fund shall be
				available, as provided in appropriation Acts, to supplement funds appropriated
				to the Department of Veterans Affairs, the Department of Labor Veterans
				Employment and Training Service, and the Department of Housing and Urban
				Development for the purpose of providing services to homeless veterans.
							(2)Allocation of
				distributionFunds made available under paragraph (1) shall be
				allocated in proportion to the funding for homeless veterans programs
				administered by the Department of Veterans Affairs, the Department of Labor
				Veterans Employment and Training Service, and the Department of Housing and
				Urban Development.
							(3)Expenditure of
				fundsThe Department of Veterans Affairs, the Department of Labor
				Veterans Employment and Training Service, and the Department of Housing and
				Urban Development may obligate funds to support any homeless veteran program
				authorized under title 38, United States Code.
							(d)President's
				annual budget informationBeginning with the President's annual
				budget submission for fiscal year 2013 and every year thereafter, the
				Department of Veterans Affairs, the Department of Labor, and the Department of
				Housing and Urban Development shall include a description of the use of funds
				from the Homeless Veterans Assistance Fund from the previous fiscal year and
				the proposed use of such funds for the next fiscal
				year.
						.
			(c)Clerical
			 Amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						IXContributions to
				the Homeless Veterans Assistance
				Fund
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9512. Homeless Veterans Assistance
				Fund.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
